Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Blekken et al. US 2016/0260323.

     As to claim 1, Blekken teaches a method comprising (see fig.1): scanning, by a sensor 114, energy in an electromagnetic spectrum (no specific EM spectrum is recited so any wavelength or energy in any spectrum suffices, Blekken’s detection system is not in a blackbody); processing, by the senor 114, the energy in the electromagnetic spectrum into bursts ([0049] teaches processing into bursts); determining, by the sensor 114, whether the bursts are valid bursts based on burst criteria (no criteria are specified and no definition is provided with regards to what is “valid” or what is sufficiently “valid” to be considered “based on criteria” so any treatment of the burst in any generic way suffices, e.g. see [0049] the bursts are processed and used to determine information); correlating, the bursts into a single signal (see [0049], the bursts are correlated into a signal).
     Blekken doesn’t expressly teach the vehicle is necessarily an UAV. However, please N.B., UAVs are common vehicles that location sensors may be applied to. It would be obvious to 
     Blekken doesn’t expressly teach the system is necessarily an UAV system. However, please N.B., UAVs are common vehicles that location sensors may be applied to. It would be obvious to modify Blekken by adapting the sensor to UAV applications where the vehicle 104 may comprise a UAV for instance.        As to claim 10, Blekken teaches the device of claim 9, further comprising detecting a UAS having a first UAS signal power level (esp. c.f. fig.4 and [0049]; the vehicle is detected and amplitude information is processed; no specific power level or signal is recited in the claims).
     As to claim 11, Blekken teaches claim 9 device. Blekken doesn’t expressly teach wherein the sensor receives location from GPS module. However, please N.B., GPS providing location is well-known in detection art. The detection device may be obviously adapted to receive location information from GPS module because adapting to GPS providing location and GPS networks is routine in the detection art.         As to claim 12, Blekken teaches the device of claim 9, further comprising passing, by the sensor, the bursts to a number of signal-specific paths to determine if a threshold is met (no signal or signal specific path is specified; likewise, no threshold is specified, so any processing of the bursts to determine any criteria/variable/condition suffices—in the instant case, in [0049], Blekken teaches pulse train processing, processing reflection of burst, processing noise signal, 
     Blekken doesn’t expressly teach the system is necessarily an UAV system. However, please N.B., UAVs are common vehicles that location sensors may be applied to. It would be obvious to modify Blekken by adapting the sensor to UAV applications where the vehicle 104 may comprise a UAV for instance.             As to claim 14, Blekken teaches  the system of claim 13, wherein the cloud aggregator calculates the first UAS location based on a plurality of UAS signal power levels corresponding to the first UAS unique identifier and a plurality of sensor locations corresponding to the first UAS unique identifier (esp. c.f. fig.4 and [0049]; the vehicle is detected and amplitude 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646